,/, '
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of I



                                                  UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                  v,                                          (For Offenses Committed On or After November I, 1987)


                              Luis Pablo Segura-Penaloza                                      CaseNumber: 3:19-mj-24186

                                                                                              Antonio F. Y
                                                                                              Defendant's Attorne
                                                                                                                              FILED
        REGISTRATION NO. 90858298
        THE DEFENDANT:                                                                                                        OCT 16 2019
         [gj                                                                                                                                            --L-+
               pleaded guilty to count(s) _l_of_C_o_m__.p_la_i_nt'-------------J--,,,,;:C~L:;:;.E;,;,RK~,~1.~1.!'~,.="D"'IS;yTu:Rw1r.. .t. !T·"w.1J"'"LJ..t<_
         •     was found guilty to count(s)                                                      ISOUTHERN
                                                                                                  BY
                                                                                                             DISTRICT           OF      CALIFORNIA
                                                                                                                                                 ---··-·
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                      Nature of Offense                                                                 Count Number(s)
        8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                       1

         D The defendant has been found not guilty on count( s)
                                                                                     -------------------
         •     Count(s)
                           - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        ~ TIME SERVED                                   • ________ days
         [gj Assessment: $ 10 WAIVED [gj Fine: WAIVED
         [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are folly paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.
                                                                             /',~)
                                                                                          Wednesday, October 16, 2019
                                            / i
                                                   11.
                                                       1I              I,,17/ .c'         Date oflmposition of Sentence
                          ·;'           I/                        //f/
                        , ,             I   i /I                1·/ I/
            •
        Rece1ve dl/1
                        t /
                  /; ,1•--.. , ••,y
                      DUSM          I
                                     11· ( /                    / )/
                                              . '1/ , . "'-<./,1...-
                                                                •··
                                                                                          6L~YMKurn
                                                                                          UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                              3:19-mj-24186
